Title: To George Washington from Robert Dinwiddie, 1 June 1754
From: Dinwiddie, Robert
To: Washington, George



Sir
Win[chester] 1st June [1754].

Mr Geo. Croghan, a Gent. well acquainted with Indn. Affairs is engag’d by me to serve His My as an Interpreter. I therefore desire You to shew him a proper regard & in such Matters relating to the Delivery of Presents, wt You may have to negotiate with the Half King & the Inds. in the British Alliance & Int[eres]t You will consult him. I am Sr Yr most humble Servt
